FLETCHER, Judge
(dissenting):
I believe whatever this Court writes in this matter will make bad law. The problem is the certified question. I think the question attempts to pierce the judgment veil of a panel of the Court of Military Review by asking us if the rationale behind the conclusion of one judge is correct. If I am correct in my thinking, the answering by this Court of the certified question sets a bad precedent, for which there is no precedent in American Jurisprudence. I note the majority cites no authority for this major turn away from standard appellate practice. The door opened here will not be easy to close.
I would dismiss the Certificate of The Judge Advocate General in accord with my dissent in United States v. Leslie, 11 M.J. 131, 133 (C.M.A.1981).